Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 01/29/2021.
Request for Continued Examination
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.
Acknowledgement of Replacement Drawings
4. The drawings were received on 01/29/202021.  These drawings are Figures 1 and 2.
Drawing Objections
5. New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because, Figure 2 box 230 (/3 RADIUS OF EXCITATION) needs to be corrected to indicate (/3 RADIANS OF EXCITATION). This was indicated in a previous office action 02/02/2018 and the replacement drawing was filed with the office on 05/02/2018. However the new set of drawings filed on 01/29/2021 with modified high resolution figure 1, has the old figure 2 from the original filing. Appropriate correction is required. 

Reply to Applicant’s arguments
6. Applicant’s arguments with respect to 35 U.S.C 103 rejection, filed with the office on 01/29/2021 were fully considered but found to be not persuasive.

    PNG
    media_image1.png
    707
    506
    media_image1.png
    Greyscale
Regarding applicants arguments with respect to Riedel et al on page 9 of the response filed on 01/29/2021, Examiner respectfully disagrees with applicant’s arguments, “Therefore, even assuming, arguendo, that the cited references are properly combinable, it is respectfully submitted that the cited references at least fail to teach, suggest, disclose, or otherwise render obvious the above noted independent claim recitations. Therefore, it is respectfully submitted that the cited references do not render the independent claims obvious”, and maintains that Riedel teaches and clearly shows “acquiring three or more secondary voltage measurements within one half a period of the periodic waveform of the excitation voltage” as shown in element 42 of figure 3. 
Riedel et al clearly teaches acquiring three or more secondary voltage measurements separated within one-half a period of the periodic waveform of the excitation voltage (at least 10 data points indicated with x marks within one half a period as shown in figure 3), but Riedel  /3 of one-half the period of the periodic waveform of the excitation voltage from the secondary winding”.
However Riedel further teaches, the digital logic module is advantageously designed to sample the input signals which are received alternately from the multiplexer. In this case, the measurement accuracy can be increased by increasing the sampling rate. The use of sampling makes it possible to determine the measured voltage profiles of the associated root mean square value, the respective peak value or the mean value of the rectified signal, within a predetermined time period (lines 32-42, column 4).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Riedel and choose an optimum time interval for acquiring secondary voltage measurements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case, the advantages of the modification of Fujimoto by Riedel can be found in the columns 3, 4 and 5 of Riedel et al, for example “In a further advantageous refinement of the invention, the digital logic module is designed to provide offset correction for the input signals 
Finally, it is noted that several Office actions (including the First action interview-communique) have now transpired with this application without any notable progress. Therefore, the applicant is suggested to consider amendments to the claims, which may help define the invention over the prior art. As discussed during the applicant initiated interview on 06/25/2020, If the applicant feels that there is an advantage to acquiring the secondary voltages corresponding to /3 of one-half the period of the periodic waveform of the excitation voltage from the secondary winding, as argued on page 9 of the response, then it is suggested that the advantages as stated in paragraph [0021] of the instant specification be made part of the recited claim language, to move the prosecution forward. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
7. Claims 1 -16  are rejected under 35 USC 103(a) as being unpatentable over Fujimoto et al (US 2002/0152039 A1) and in view of Riedel et al (US 7436173 B2).
Regarding independent claims 1 and 12, Fujimoto et al  (US 2002/0152039 A1) teaches, A resolver system (paragraph [0003]), comprising: a rotatable primary winding (paragraph [0023]); a secondary winding fixed relative to the primary winding (paragraph [0003]); an analog-to-digital converter (element 20, figure 11) electrically connected to the secondary winding (figure 11, paragraph [0006]); and a control module (element 22, figure 11) operably connected to the analog-to-digital converter (figure 11), the control module being configured to: apply an excitation voltage having a periodic waveform to the primary winding (paragraph [0003]); induce a secondary voltage having a periodic waveform in the secondary winding using the excitation voltage (paragraph [0003]); 
Fujimoto et al fails to explicitly teach acquire three or more secondary voltage measurements separated within one-half a period of the periodic waveform of the excitation voltage; corresponding to /3 of  one-half the period of the periodic waveform of the excitation voltage from the secondary winding.
Riedel et al teaches, a movement distance sensor operates as a differential transformer with a primary coil, at least two secondary coils. A circuit configuration is connected to the 

    PNG
    media_image1.png
    707
    506
    media_image1.png
    Greyscale
Riedel et al (US 7436173 B2) also teaches a monitoring unit, which is connected to the digital logic module, to the multiplexer and to a voltage generator, with the primary coil being connected to the voltage generator, and with the monitoring unit being designed to produce an excitation voltage (which is correlated in time with the clock cycle of the logic module) for the voltage generator and to switch the multiplexer, correlated with the clock cycle of the logic module (lines 15-23, column 5). One period must be sampled as exactly as possible for each determination of the root mean square value and in particular for determination of the mean value of the absolute magnitude of the induced voltages. For this reason, it is advantageous to derive the excitation voltage for the primary coil from the clock cycle of the logic module. If the multiplexer is switched such that it is correlated in time with the clock cycle of the multiplexer, then it is easily possible to detect one or more periods of the respectively induced voltages for the logic operations of the logic module. This further improves the measurement accuracy (lines 24-34, column 5).
 /3 of one-half the period of the periodic waveform of the excitation voltage from the secondary winding”.
Riedel et al (US 7436173 B2) further teaches, acquiring secondary voltage measurements in one period by sampling time exactly corresponding to the length of one period of the first secondary voltage (lines 34-52, column 7, fig.3); the digital logic module is designed to provide offset correction for the input signals which are received alternately from the multiplexer. In this case, the logic module determines any offset by integration of a known voltage profile over a predetermined time period and subtracts this from the digitized profiles of the induced voltages in order to determine the movement distance. As already mentioned, this improves the measurement accuracy. Since the offset is taken directly from the measured signal, the offset correction is carried out during operation of the measurement configuration. In the case of sampling, the integration for determination of the offset corresponds to formation of the sum of the sample values. The digital logic module is advantageously an FPGA (lines 1-14, column 5). The digital logic module is advantageously designed to sample the input signals which are received alternately from the multiplexer. In this case, the measurement accuracy can be increased by increasing the sampling rate. The use of sampling makes it possible to determine the measured voltage profiles of the associated root mean square value, the respective peak value or the mean value of the rectified signal, within a predetermined time period (lines 32-42, column 4).
In re Aller, 105 USPQ 233.
One of the ordinarily skilled in the art would have been motivated to make this modification to provide an accurate measurement of the movement distance with high reliability with low error tolerances as taught by Riedel et al.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case, the advantages of the modification of Fujimoto by Riedel can be found in the columns 3, 4 and 5 of Riedel et al, for example “In a further advantageous refinement of the invention, the digital logic module is designed to provide offset correction for the input signals which are received alternately from the multiplexer. In this case, the logic module determines any offset by integration of a known voltage profile over a predetermined time period and subtracts this from the digitized profiles of the induced voltages in order to determine the movement distance. As already mentioned, this improves the measurement accuracy. Since the offset is taken directly from the measured signal, the offset correction is carried out during 

Regarding dependent claims 2 and 13, Fujimoto et al and Riedel et al teach a resolver system as recited in claim 1 and (13 on 12).
Riedel et al further teaches, the control module is further configured to acquire secondary voltage measurements in synchronization with the period of the excitation voltage periodic waveform (lines 40-52, column 7). 

Regarding dependent claims 3 and 14, Fujimoto et al and Riedel et al teach a resolver system as recited in claim 1 and (14 on 12).
Fujimoto et al further teaches, the periodic waveform of the secondary voltage is phase shifted relative to the periodic waveform of the excitation voltage (paragraph [0023]).

Regarding dependent claim 4 and 15, Fujimoto et al and Riedel et al teach a resolver system as recited in claim 1 and (15 on 12).


Regarding dependent claim 5 and 16, Fujimoto et al and Riedel et al teach a resolver system as recited in claim 1 and (16 on 12).
Riedel et al further teaches, the control module is further configured to determine an RMS voltage of the secondary waveform using only three measurement of the secondary waveform within one-half the period of the secondary voltage waveform (lines 32-50, column 6).

Regarding dependent claim 6, Fujimoto et al and Riedel et al teach a resolver system as recited in claim 1.
Fujimoto et al further teaches, further comprising: an excitation module electrically connected to the primary winding (figure 11, paragraph [0006]); and an excitation module input lead connecting the control module (element 22, figure 11)  to the excitation module, wherein the control module is operatively connected to the excitation module through the input lead (figure 11, paragraph [0006]).

Regarding dependent claim 7, Fujimoto et al and Riedel et al teach a resolver system as recited in claim 1.
Fujimoto et al further teaches, an analog-to-digital converter input lead connecting the control module to the analog- to-digital converter (figure 11), wherein the control module is 
 
Regarding dependent claim 8, Fujimoto et al and Riedel et al teach a resolver system as recited in claim 1.
Riedel et al further teaches, further including a buffer connected between the analog-to-digital converter and the secondary winding (element 32, figure 2).

Regarding dependent claim 9, Fujimoto et al and Riedel et al teach a resolver system as recited in claim 1.
Fujimoto et al further teaches, the secondary winding is a first secondary winding, and further comprising a second secondary winding fixed relative to the primary winding (figure 1 paragraph [0006]), wherein the control module (element 4, figure 1) is configured to acquire a three or more secondary voltage measurements.
Fujimoto et al fails to explicitly teach acquiring three or more secondary voltage measurements separated within one-half a period of the periodic waveform of the excitation voltage; corresponding to /3 of  one-half the period of the periodic waveform of the excitation voltage from the secondary winding.
Riedel et al teaches, a movement distance sensor operates as a differential transformer with a primary coil, at least two secondary coils. A circuit configuration is connected to the secondary coils in order to determine a movement distance. The circuit configuration includes a multiplexer, an A/D converter, and a digital logic module. The multiplexer is connected to the 

    PNG
    media_image1.png
    707
    506
    media_image1.png
    Greyscale
Riedel et al (US 7436173 B2) also teaches a monitoring unit, which is connected to the digital logic module, to the multiplexer and to a voltage generator, with the primary coil being connected to the voltage generator, and with the monitoring unit being designed to produce an excitation voltage (which is correlated in time with the clock cycle of the logic module) for the voltage generator and to switch the multiplexer, correlated with the clock cycle of the logic module (lines 15-23, column 5). One period must be sampled as exactly as possible for each determination of the root mean square value and in particular for determination of the mean value of the absolute magnitude of the induced voltages. For this reason, it is advantageous to derive the excitation voltage for the primary coil from the clock cycle of the logic module. If the multiplexer is switched such that it is correlated in time with the clock cycle of the multiplexer, then it is easily possible to detect one or more periods of the respectively induced voltages for the logic operations of the logic module. This further improves the measurement accuracy (lines 24-34, column 5).
 /3 of one-half the period of the periodic waveform of the excitation voltage from the secondary winding”.
Riedel et al (US 7436173 B2) further teaches acquiring secondary voltage measurements in one period by sampling time exactly corresponding to the length of one period of the first secondary voltage (lines 34-52, column 7, fig.3); the digital logic module is designed to provide offset correction for the input signals which are received alternately from the multiplexer. In this case, the logic module determines any offset by integration of a known voltage profile over a predetermined time period and subtracts this from the digitized profiles of the induced voltages in order to determine the movement distance. As already mentioned, this improves the measurement accuracy. Since the offset is taken directly from the measured signal, the offset correction is carried out during operation of the measurement configuration. In the case of sampling, the integration for determination of the offset corresponds to formation of the sum of the sample values. The digital logic module is advantageously an FPGA (lines 1-14, column 5). The digital logic module is advantageously designed to sample the input signals which are received alternately from the multiplexer. In this case, the measurement accuracy can be increased by increasing the sampling rate. The use of sampling makes it possible to determine the measured voltage profiles of the associated root mean square value, the respective peak value or the mean value of the rectified signal, within a predetermined time period (lines 32-42, column 4).
In re Aller, 105 USPQ 233.
One of the ordinarily skilled in the art would have been motivated to make this modification to provide an accurate measurement of the movement distance with high reliability with low error tolerances as taught by Riedel et al.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case, the advantages of the modification of Fujimoto by Riedel can be found in the columns 3, 4 and 5 of Riedel et al, for example “In a further advantageous refinement of the invention, the digital logic module is designed to provide offset correction for the input signals which are received alternately from the multiplexer. In this case, the logic module determines any offset by integration of a known voltage profile over a predetermined time period and subtracts this from the digitized profiles of the induced voltages in order to determine the movement distance. As already mentioned, this improves the measurement accuracy. Since the offset is taken directly from the measured signal, the offset correction is carried out during 

Regarding dependent claim 10, Fujimoto et al and Riedel et al teach a resolver system as recited in claim 1.
Riedel et al further teaches, the analog-to-digital converter is a first analog-to-digital converter (figure 2), and further including a second analog-to-digital converter electromagnetically coupled between the primary winding and the control module (lines 24-40, column 3).

Regarding dependent claim 11, Fujimoto et al and Riedel et al teach a resolver system as recited in claim 1.
Riedel et al further teaches, a movement distance sensor operating on the principle of a differential transformer, also referred to as a VDT (variable differential transformer), is suitable for direct measurement of linear movements with high resolution in the range between a few thousandths of a millimeter and more than one meter. Owing to the high accuracy and the 
Therefore it would have been obvious to one of the ordinarily skilled in the art to have modified the teachings of Fujimoto et al and Riedel et al by utilizing the movement sensor for mechanical position determination in the field of aviation, as taught by Riedel et al.
One of the ordinarily skilled in the art would have been motivated to make this modification to provide an accurate measurement of the moment distance with high reliability with low error tolerances as taught by Riedel et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858